UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHASE WILLIAMS and WILLIAM ZHANG,
individually and on behalf of all others similarly
situated,

                       Plaintiffs,
                                                     Civ. No. 1:20-cv-02809-LAK
           v.
                                                     CLASS ACTION
BLOCK.ONE, BRENDAN BLUMER, and
DANIEL LARIMER,

                       Defendants.

CRYPTO ASSETS OPPORTUNITY FUND
LLC and JOHNNY HONG, Individually and on
Behalf of All Others Similarly Situated,

                       Plaintiffs,
                                                     Civ. No. 1:20-cv-03829-LAK
           v.
                                                     CLASS ACTION
BLOCK.ONE, BRENDAN BLUMER, DANIEL
LARIMER, IAN GRIGG, and BROCK PIERCE,

                       Defendants.




NOTICE AND REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS’
     MOTION TO DISMISS THE AMENDED CLASS ACTION COMPLAINT
TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

       PLEASE TAKE NOTICE that defendants Block.one, Daniel Larimer, and Brock Pierce

hereby request that the Court take judicial notice of the following documents in support of their

Motion to Dismiss the Amended Class Action Complaint in the above-captioned action. 1

       This request is based on this Notice, the supporting Memorandum of Points and

Authorities, the Declaration of Edmund Polubinski III and annexed exhibits, all pleadings, other

materials in the record, argument of counsel, and such other matters as the Court may consider.

                    MEMORANDUM OF POINTS AND AUTHORITIES

       Pursuant to Federal Rule of Evidence 201, the undersigned defendants respectfully

request that the Court take judicial notice of each of the documents attached as Exhibits #1

through #22 to the Declaration of Edmund Polubinski III (the “Declaration”) in support of

Defendants’ Motion to Dismiss the Amended Class Action Complaint (the “Motion”). These

exhibits include documents that are incorporated by reference in the complaint and documents

that were filed with other courts or adjudicatory bodies, as to which it is well-established that

judicial notice is appropriate. They also include websites and other materials that are publicly

available on the Internet, as to which the undersigned defendants seek to introduce the exhibits

solely for the fact that they were in existence and were publicly available at the time, making it

appropriate for the Court to likewise take judicial notice of those materials.

       On a motion to dismiss, a court may consider items of which it can take judicial notice

without converting the motion into one for summary judgment. See, e.g., Guzman v. Concavage




1
 All exhibit references correspond to the exhibits attached to the supporting Declaration of
Edmund Polubinski III in support of Defendants’ Motion to Dismiss the Amended Class Action
Complaint, filed concurrently herewith.
Marine Construction Inc., 176 F. Supp. 3d 330, 333 (S.D.N.Y. 2016). Federal Rule of Evidence

201(b) permits the Court to take judicial notice of any fact that is not subject to reasonable

dispute because it either “(1) is generally known within the trial court’s territorial jurisdiction; or

(2) can be accurately and readily determined from sources whose accuracy cannot reasonably be

questioned.” Fed. R. Evid. 201(b). Among other things, it is well-established that the Court may

take judicial notice of documents incorporated by reference in a complaint. Guzman, 176 F.

Supp. 3d at 333. Likewise, it is also well-established that courts may take judicial notice of

websites and other materials available on the Internet for the fact that those materials were in the

public realm at the time. See, e.g., TechnoMarine SA v. Jacob Time, Inc., 2012 WL 2497276, at

*1 n.1 (S.D.N.Y. June 22, 2012) (“The Court may take judicial notice of the fact that a publicly

accessible website contains certain information.”); see also Muller-Paisner v. TIAA, 289 F.

App’x 461, 466 n.5 (2d Cir. 2008) (explaining that judicial notice “may be taken of [a] website

for the fact of its publication”). Additionally, courts routinely take judicial notice of “storm

warnings” to determine what information was publicly available at the time of an alleged

violation of the securities laws. See Staehr v. Hartford Fin. Servs. Grp., 547 F.3d 406, 425 (2d

Cir. 2008); Wu v. Bitfloor, Inc., 2020 U.S. Dist. LEXIS 86369, at *22-23 (S.D.N.Y. May 15,

2020). Finally, courts may take judicial notice of documents filed with other courts and

adjudicatory bodies. Terracciano v. McGarrity, 2017 WL 2297013, at *3 (S.D.N.Y. May 24,

2017); see also Finn v. Barney, 471 F. App’x 30, 32 (2d Cir. 2012) (affirming grant of judicial

notice regarding an SEC order).

       All of the exhibits attached to the Declaration are subject to judicial notice. Exhibits #1-

4, #6-8 and #11 are all incorporated by reference into the complaint and thus are subject to

judicial notice. See Guzman, 176 F. Supp. 3d at 333. Exhibits #5, #9, #12-13, #15-16, and #19-


                                                   2
20 are webpages and documents published and publicly accessible on the Internet, and thus the

Court may take judicial notice of the fact that that they “contain[] [the] information” reflected in

them. TechnoMarine, 2012 WL 2497276, at *1 n.1. The undersigned defendants seek to

introduce these exhibits solely for the fact that they were in existence and were publicly

available, and not for the truth of the matters asserted therein. Exhibits #7, #10, #18, and #22 are

SEC orders, and thus are also properly subject to judicial notice. Finn, 471 Fed. App’x at 32.

Exhibits #14, #17, and #21 are complaints submitted before other courts, and thus are also

properly subject to judicial notice. Terracciano, 2017 WL 2297013, at *3.

                                         CONCLUSION

       For the foregoing reasons, the undersigned defendants respectfully request that the Court

take judicial notice of Exhibits #1 – #22 to the Declaration of Edmund Polubinski III in support

of Defendants’ Motion to Dismiss the Amended Class Action Complaint.




                                                  3
Dated: November 2, 2020

BAKER MARQUART LLP                             DAVIS POLK & WARDWELL LLP

By: /s/ Brian E. Klein                         By: /s/ Edmund Polubinski III
    Brian E. Klein                                 Greg D. Andres
    Scott M. Malzahn                               Edmund Polubinski III
      (pro hac vice application pending)           Andrew S. Gehring
    Teresa L. Huggins                              Gabriel Jaime-Bettan
    Jose R. Nuno                                   Antonio M. Haynes
      (pro hac vice application forthcoming)       450 Lexington Avenue
    777 S. Figueroa Street, Suite 2850             New York, New York 10017
    Los Angeles, CA 90017                          Tel: (212) 450-4000
    Tel: (424) 652-7800                            Fax: (212) 701-5800
    Fax: (424) 652-7850                            Email: greg.andres@davispolk.com
    Email: bklein@bakermarquart.com                       edmund.polubinski@davispolk.com
             smalzahn@bakermarquart.com                   andrew.gehring@davispolk.com
             thuggins@bakermarquart.com                   gabriel.jaime@davispolk.com
             jnuno@bakermarquart.com                      antonio.haynes@davispolk.com

                                                   Neal A. Potischman
                                                   1600 El Camino Real
                                                   Menlo Park, California 94025
                                                   Tel: (650) 752-2000
                                                   Fax: (650) 752-2111
                                                   Email: neal.potischman@davispolk.com


                Attorneys for Defendants Block.one, Daniel Larimer, and Brock Pierce




                                               4
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has

been served on all counsel of record through the Court’s ECF System on November 2, 2020.


                                                 /s/ Edmund Polubinski III
                                                 Edmund Polubinski III
